DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,984,276.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.


In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

                  Application 17/233,553 
                   US Patent 10,984,276
2. (New) A method for encoding an image, comprising:






obtaining image data, where the image data comprises a plurality of images of a scene captured from different viewpoints;

creating a depth map that specifies depths for pixels in a reference image using at least a portion of the image data;

synthesizing an image using at least one of the images in the plurality of images of a scene captured from different viewpoints and the depth map; and


storing an image file in a memory comprising the reference image, the synthesized image and the depth map in the memory, where the image file comprises an application marker segment, and the depth map is stored as metadata within the application marker segment.
1. An image processing system, comprising: 
a processor; and memory containing an encoding application; wherein the encoding application configures the processor to: 
obtain image data, where the image data comprises a plurality of images of a scene captured from different viewpoints;
 create a depth map that specifies depths for pixels in a reference image using at least a portion of the image data; 
synthesize an image using at least one of the images in the plurality of images of a scene captured from different viewpoints and the depth map; apply a blur effect to the synthesized image; and 
store an image file comprising the reference image, the synthesized image and the depth map in the memory, where the image file comprises an application marker segment, and the depth map is stored as metadata within the application marker segment.



Regarding claims 3-19, similar analysis as those presented for claim 2, above, with respect to claims 2-20, of the aforementioned US Patent are applicable.











                                                     Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

            Lucas et al. (USPN       11,315,321), recites, “An apparatus to facilitate encoding of point cloud data is disclosed. The apparatus includes one or more processors to receive point cloud data including a plurality of images and camera parameters, generate encoded point cloud data including a color texture image and a depth image having cropped regions for each of the plurality of images, and metadata to describe the camera parameters and a mapping of the cropped regions to a real coordinate space”.
            Newton et al. (USPN       9,826,212), recites, “a method of encoding provides a first image of a scene associated with a first viewpoint, a depth map associated with the first image, metadata for use in depth map processing or rendering one or more views for further viewpoints by the multi-view rendering device, and generates the video data signal. The video data signal comprises video frames partitioned in sub-images comprising a sub-image based on the first image and a depth sub-image based on the depth map, and metadata encoded in a color component of the depth sub-image”.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, December 3, 2022